—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered January 23, 1997, awarding plaintiff the principal sum of $3,025,454.85, unanimously affirmed, with costs.
Summary judgment was properly granted because the alleged oral condition precedent, which contradicts the descriptions of the guarantors’ obligation as unconditional and of their liability as primary, is not provable as a matter of law (see, Meadow Brook Natl. Bank v Bzura, 20 AD2d 287; Chemical Bank v Kaufman, 142 AD2d 526). The asserted defense with respect to the underlying receivables claim is clearly barred by the terms of the guarantee. Concur—Wallach, J. P., Nardelli, Tom, Mazzarelli and Colabella, JJ.